Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 5, this limitation is already in claim 1, which requires at least one assistant/assist pattern (the applicant could overcome this rejection by amending this claims to require more than one assistant feature)
Claim 7 does not seem to add any elements beyond those recited in claim 1 and does not further limit the mask of claim 1.  If the applicant intends this claim to embrace the pattern layout without this being realized in a physical/actual photomask, this claim should be made independent and recite all the limitations of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takagawa JP 2010-211121.
Takagawa JP 2010-211121 (machine translation attached) teaches with respect to figures 6-9 shows the prior art mask pattern, which includes the wiring portion (100) and two non-resolution/assist patterns which are formed by using e-beam exposure of a resist to pattern a metal layer  (101,102) Figures 6 shows the width of the features is far less than their spacing from the main/wiring pattern.  The assist/non-resolution features are held to have a width/dimension less than ¼ of the wavelength of the projection printer it is to be used with due to the fact that they are sized to avoid being printed out in that exposure.  The surface tension of the developer makes it difficult to form the desired shape of the assist pattern as a portion or all of the resist pattern corresponding to the assist feature is peeled or broken off [0008-0018].  If the non-resolution features has a curved shape, rather than a line shape it is possible to prevent 

    PNG
    media_image1.png
    264
    218
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    155
    203
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    248
    235
    media_image3.png
    Greyscale
    
The examiner notes that the curvature of (220) in figure 3 of the instant application is greater than that taught as desirable in Takagawa JP 2010-211121.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yasusato JP 2006-309039.
Yasusato JP 2006-309039 shows in figure 7, a 160 nm wide wiring pattern (1), which has a 80 nm wide assist pattern (3) spaced 130 nm  and a second 80 nm wide assist feature (3) spaced a further 150 nm form the first (on each size). See also the layouts of figures 3-5. 


    PNG
    media_image4.png
    173
    257
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    175
    196
    media_image5.png
    Greyscale

Claims 1,2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Jinbo et al. JP 05-061180.
Jinbo et al. JP 05-061180 Machine translation attached) teaches with respect to figure 3A and 3B, a substrate (27), having a light shielding part (23) has a width of 0.4 microns (400 nm) which is printed during exposure and a series of 200 nm (0.2 micron) patterns (25a) which are not printed which are spaced at a pitch of 0.4 microns (400 nm) the resolution limit of the projection exposure system [0025-0027]. The mask are used in a process where a negative resist is coated on a silicon wafer substrate having a diameter of 3 inches, the photomask is mounted in an i-line projection printer (365 nm) and the mask of figure 3 is used [0045-0051] 

    PNG
    media_image6.png
    312
    408
    media_image6.png
    Greyscale
             
    PNG
    media_image7.png
    216
    369
    media_image7.png
    Greyscale

Claims 1,2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tominaga JP 04-251253. 
/4x NA [0021-0023]. Figure 3 is silica to figure 1, but the auxiliary pattern is a group of squares spaced at twice (half ?) the spacing between light shielding films 13a-d and are   /4xNA to  
 /5xNA [0030].

    PNG
    media_image8.png
    174
    232
    media_image8.png
    Greyscale
    
    PNG
    media_image9.png
    182
    198
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    403
    210
    media_image10.png
    Greyscale


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chen et al. 6215546.
Chen et al. 6215546 describes figures 3 and 4 as a mask pattern formed on a glass plate, including opaque patterns (20,24) together with an opaque chrome aid block (24), where the dimensions of the aid block are 1/3 to 1/2 and the separation between the features (20,24) is less than 5 and the aid block is centered between them (3/43-4/30). 

    PNG
    media_image11.png
    615
    484
    media_image11.png
    Greyscale

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Matsumoto 6197452.
Matsumoto 6197452 teaches with respect to figure 2, a photomask where the wiring mask pattern (503) and the dummy pattern (501) are light shielding when using a positive resist. When the features are  0.2 to 0.3 microns, the dummy pattern is 0.05 microns (50 mn) (2/30-64)

    PNG
    media_image12.png
    598
    507
    media_image12.png
    Greyscale

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Dirkson et al. 7037626
See figure 15 and the associated text describing the scattering bars (109). The exposure apparatus the mask is used with is illustrated in figure 1. 

    PNG
    media_image13.png
    765
    452
    media_image13.png
    Greyscale
            
    PNG
    media_image14.png
    726
    466
    media_image14.png
    Greyscale


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Anderson et al. 7473523.


    PNG
    media_image15.png
    263
    507
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    241
    476
    media_image16.png
    Greyscale


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yang et al. 6905899. 
See masks of figures 7A to 11

    PNG
    media_image17.png
    371
    280
    media_image17.png
    Greyscale

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Bendik et al. 6673638.

    PNG
    media_image18.png
    534
    432
    media_image18.png
    Greyscale
 the reticle pattern with different sub-resolution features (4/49-64)

Claims 1,2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Bae KR 2009-0072679.
Bae KR 2009-0072679 teaches masks of figures 2 and 3, where the glass substrate is provided with Cr light shielding areas (160/260) forming patterns and sub-resolution bars or dots (170/270) which are 0/5 times the wavelength used in the exposure process [51-53]. 

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Liu et al. 20140189614.
See the assist patterns in figures 2 and 5.

    PNG
    media_image19.png
    266
    475
    media_image19.png
    Greyscale
              
    PNG
    media_image20.png
    715
    463
    media_image20.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kawashima 20090074287.
See figures 9, 18A, 18B, 30  and 36 and the associated text.. 

    PNG
    media_image21.png
    285
    225
    media_image21.png
    Greyscale
              
    PNG
    media_image22.png
    421
    376
    media_image22.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Akiyama et al. 200400231132.
See figure 2.




    PNG
    media_image23.png
    603
    474
    media_image23.png
    Greyscale


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minami et al. 2010-026416 illustrated various mask patterns including a main pattern (12) and assist features  (16). See figures 5b, 5c,6b,6c, 9b,10a and 10b. 
	Murakami JP 09-034100 illustrates in figure 1, a series of printing patterns (21) having widths (L) spaced by a distance (S) and on the outside of these dummy patterns (24) with the same spacing (S), but having widths which are below the resolution limit of the reduction stepper (see also abstract)
Usui et al. JP 2001-100390 see layouts in figures 1,2 and 11.
	Chigira et al. JP 2009-109804 teaches masks with light shielding pattern (14) and partially transmitting region (15) formed of sub-resolution features.

6033811 see figure 5A and 8.
Moon 20090233183 teaches masks with assist patterns which can be lines or dots.
Takagawa 20100233592 is US equivalent of Takagawa JP 2010-211121. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 29, 2021